Citation Nr: 1737780	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  09-19 111	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to an initial increased rating for grand mal epilepsy, rated 20 percent from January 29, 2008, 80 percent from June 30, 2008, and 100 percent from October 28, 2010.

2.  Entitlement to an effective date prior to January 29, 2008, for the grant of service connection for grand mal epilepsy.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and November 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board observes that in the Veteran's substantive appeal received in June 2009, he requested a Board hearing, which was subsequently scheduled in July 2017.  However, in correspondence received in July 2017, prior to the scheduled hearing, the appellant indicated the he wished to cancel his request for a Board hearing.  Thus, the Board will proceed with consideration of the appeal based on the evidence of record.  38 C.F.R. § 20.704(e) (2016). 


FINDING OF FACT

On July 13, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that he wished to withdraw all claims on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in correspondence received in July 2017 the Veteran indicated that he wished to cancel all appeals in this case.  He noted that he was rated 100 percent disabled on a permanent and total basis and was "satisfied with all of ratings and want to cancel all appeals on file."  He indicated that "this is all I need and will not proceed with any other issues."  The Board finds that the Veteran's withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. Conner
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


